—In an action, inter alia, to recover damages for breach of an employment agreement, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J-), dated June 11, 1998, which denied their motion for leave to amend their answer to add a fourth counterclaim.
Ordered that the order is affirmed, with costs.
Given the length of the defendants’ delay in moving to amend their answer, their failure to provide a reasonable explanation for the delay, the prejudice the proposed amendment would cause the plaintiff, and the apparent lack of merit of the proposed amendment, the Supreme Court did not improvidently exercise its discretion in denying the defendants’ motion (see, Tricarico v B & B Equip. Co., 249 AD2d 296; Matter of Goggins, 231 AD2d 634). Altman, J. P., Goldstein, Florio and Mc-Ginity, JJ., concur.